                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MARYLAND
                        (NORTHERN DIVISION)
 DAVID J. BOSHEA,

        Plaintiff,

 v.

 COMPASS MARKETING, INC.                        Case No. 1:21-CV-00309-ELH

        Defendant.
                 MOTION TO QUASH SUBPOENA DUCES TECUM,
         OR IN THE ALTERNATIVE, MOTION FOR PROTECTIVE ORDER

       Non-party, James C. DiPaula (“Mr. DiPaula”), through his undersigned attorneys and

pursuant to Federal Rule 45 and Federal Rule 26(c), hereby moves to quash the Subpoena Duces

Tecum served upon him on or about August 4, 2021 and in the alternative seeks the entry of a

Protective Order on the grounds that the information sought by the Subpoena is beyond the scope

of discovery and Mr. DiPaula lacks personal knowledge regarding the employment relationship at

issue herein. For the reasons set forth in the accompanying Memorandum in Support, the Motion

should be granted and the Subpoena should be quashed.

       WHEREFORE, Mr. DiPaula respectfully requests that this Court enter an Order quashing

the Subpoena Duces Tecum served upon Mr. DiPaula. A proposed Order is filed herewith.

                                              /s/ David B. Hamilton
                                              David B. Hamilton (Bar No.04308)
                                              Sarah E. Meyer (Bar No. 29448)
                                              WOMBLE BOND DICKINSON (US) LLP
                                              100 Light Street, 26th Floor
                                              Baltimore, MD 21202
                                              (t) (410) 545-5800
                                              (f) (410) 545-5801
                                              David.Hamilton@wbd-us.com
                                              Sarah.Meyer@wbd-us.com

                                              Attorneys for Non-Party James C. DiPaula
                              CERTIFICATE OF SERVICE
       I HEREBY CERTIFY that on this 25th day of August, 2021, copies of the Motion to Quash

Subpoena Duces Tecum, or in the alternative, Motion for Protective Order, the accompanying

Memorandum and Exhibits, and Proposed Order, were filed and served upon all counsel of record

via CM/ECF.

                                             /s/ David B. Hamilton
                                             David B. Hamilton (Bar No.04308)




                                             2
